PER CURIAM.
The appellant, Chalk, was involuntarily placed in a treatment facility pursuant to the pertinent provisions of Chapter 394, Florida Statutes (1982). The placement order was appealed to this court and reversed. Chalk v. State, 443 So.2d 421 (Fla. 2d DCA 1984). Remand to the lower court was for the purpose of according the appellant certain procedural rights initially denied him. Id. A hearing was held on June 13, 1984, and on June 18, 1984, an oral order was entered in which the lower court denied the appellant’s motion to dismiss the petition. On July 18, 1984, the appellant filed a notice of appeal.
Notwithstanding that the appellant re-asserts several issues for review, some of which were not essential to disposition of this case in our initial consideration, it appears that this proceeding came to a halt in the lower court upon its determination that the matter was moot as a result of the appellant’s discharge from involuntary placement. Until such time as a final order is entered, however, the litigation lingers without resolution.
Accordingly, the lower court is directed to enter a written order denying the petition.
CAMPBELL, A.C.J., and FRANK and HALL, JJ., concur.